Citation Nr: 0716745	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-41 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In an April 2003 decision, the RO granted service connection 
for PTSD and assigned a 30 percent rating, effective August 
2, 2002, the date the veteran's claim was received by the RO.  
In a May 2003 statement, the veteran requested that the 
decision regarding the rating assigned for his PTSD be 
reconsidered.  In a December 2003 rating decision, the RO 
granted an increased 70 percent rating for the service-
connected PTSD, effective August 2, 2002.  In September 2004, 
the veteran filed a notice of disagreement specifically with 
the December 2003 decision.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The case 
was last readjudicated in October 2004.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, and 
VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and 
statements.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The veteran served on active duty from April 1966 to February 
1970.  In August 2002, he filed a claim for service 
connection for PTSD.  Service connection for PTSD was 
granted, and the veteran requested reconsideration of the 
initial 30 percent rating assigned.  In a December 2003 
rating decision, the veteran's disability rating was 
increased to 70 percent.  He filed a notice of disagreement 
with that decision in September 2004. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The veteran's service-connected PTSD is currently rated 70 
percent disabling under the provisions of Diagnostic Code 
9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 
4.130 (2006).  The regulations are cited, in pertinent part, 
below:  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) Scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 31 to 40 
means that the veteran has some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2006).  Rather, GAF scores are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that the current clinical evidence does not reveal a 
disability picture that warrants a rating in excess of 70 
percent at any time during the appeal period.  

Private treatment records from Frank Luongo, Ph.D., dated 
from June through August 2002 indicated that Dr. Luongo 
concluded that the veteran was not capable of working at that 
time.  He hoped that the veteran would be relieved of his 
work responsibilities until he recovered sufficiently or 
until his job changed to accommodate him.  

VA mental health outpatient treatment reports dated in August 
through November 2002 noted that the veteran had a GAF of 35.  
However, he remained employed at the Post Office, where he 
had worked for the past 19 years.  He had been placed on 
light duty due to physical injuries to his wrists and 
shoulder, but he stayed in that position because it was a 
less stressful atmosphere.  His symptoms included sleeping 
difficulties; lack of patience; irritability; trouble getting 
along with his family; and nightmares about his experiences 
in Vietnam.  

Upon VA examination in April 2003, the examiner concluded 
that the veteran's PTSD resulted in considerable occupational 
and social impairment with reduced reliability and 
productivity.  The symptoms the veteran experiences included 
transient suicidal ideation without plan or intent; impaired 
concentration, disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships; a depressed mood; anxiety; and chronic 
sleep impairment.  However, he remained employed as a 
supervisor with the Post Office and his main reason for 
missing 30 days of work the past year was due to surgeries.  
He maintained relationships with his spouse and children.  He 
also had about four close friendships.  His appearance was 
neat and suggested the ability to maintain personal hygiene.  
He was also able to maintain other basic activities of daily 
living.  He did not experience panic attacks, obsessive or 
ritualistic behavior.  His speech was flow was normal and his 
thought process was adequate.  His affect was of relatively 
full range.  His mood was depressed and anxious.  The 
examiner estimated the veteran's GAF to be 51 due to his 
overall psychiatric condition and 60 due to his service-
connected conditions.  

Upon VA examination in December 2003, the veteran stated that 
he took off a lot of time from work due to his PTSD.  He was 
noted to be disheveled and having difficulty with his 
concentration.  There were no delusions but he had 
flashbacks.  Eye contact was poor but he was oriented times 
three.  He denied suicidal or homicidal thoughts.  His 
personal hygiene was adequate.  His mood was depressed and 
his sleep was impaired.  His GAF was reported to be 45.  The 
examiner indicated that the veteran continued to work 
although it was difficult for him to be efficient.  He took a 
lot of time off and tended to be socially withdrawn.  He 
concluded that the veteran had a moderate to severe 
impairment of his industrial and social capacity.  

The Board acknowledges that the veteran has been given a GAF 
of 35 on several occasions, and that his private therapist 
indicated that he was unable to maintain his employment.  
Nevertheless, the record reflects that the veteran has, in 
fact, remain gainfully employed on a full-time basis.  Thus, 
the Board may not conclude that his PTSD results in total 
occupational impairment based solely on those reports or GAF 
scores.  Moreover, none of the other symptoms required for a 
100 percent rating have been clinically documented.  It has 
not been shown that the veteran's PTSD results in gross 
impairment of thought processes, that he experiences 
persistent delusions or hallucinations, that he exhibits 
grossly inappropriate behavior, that he is in persistent 
danger of hurting himself or others, that he is unable to 
perform the activities of daily living, or that he is 
disoriented to time or place.  Consequently, the Board finds 
that the overall disability picture that results from the 
veteran's PTSD symptoms are consistent with the criteria 
required for a 70 percent rating, and have been since the 
date of the award of service connection.   

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


